        Case 2:20-cv-01113-GJP Document 114 Filed 07/29/20 Page 1 of 9




                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 FEDERAL TRADE COMMISSION et al.,

                       Plaintiffs,

                  v.                                       CIVIL ACTION

 THOMAS JEFFERSON UNIVERSITY et                            NO. 20-01113
 al.,
                Defendants.


PAPPERT, J.                                                               July 29, 2020

                                     MEMORANDUM

      The Federal Trade Commission and Commonwealth of Pennsylvania filed this

antitrust action seeking a preliminary injunction to stop a proposed hospital merger

between Thomas Jefferson University and Albert Einstein Healthcare Network.

Defendants Jefferson and Einstein served Nonparty Kindred Healthcare, LLC with a

subpoena for the production of documents. Kindred filed a Third-Party Motion to

Quash or Modify the Subpoena (ECF No. 106), which Jefferson and Einstein oppose

(ECF No. 112). After considering everyone’s arguments, the Court grants the Motion in

part and denies it in part. Jefferson and Einstein shall modify the subpoena’s first

three document requests to include temporal limitations, and Kindred must comply

with the requests by Friday, August 7, 2020.

                                            I

      Kindred is a “post-acute healthcare services company that operates long-term

acute-care hospitals and provides rehabilitation services” nationwide, including in the




                                            1
           Case 2:20-cv-01113-GJP Document 114 Filed 07/29/20 Page 2 of 9




Philadelphia region. See (Mot. to Quash 3, ECF No. 106-2).1 Kindred employs 38,300

employees in 45 states, and its headquarters and support center are located in

Louisville, Kentucky. (Id.) Relevant to this lawsuit, Kindred is a minority member in a

joint venture that owns St. Mary Rehabilitation Hospital—a healthcare facility in

Langhorne, Pennsylvania that provides rehabilitation services. See (id.) Kindred

employs the Chief Executive Officer of St. Mary and manages its rehabilitation facility.

See (Defs.’ Resp. 3, ECF No. 112; Klein Decl. ¶ 6, ECF No. 112-3). Kindred also

partners with Crozer-Keystone Health System to manage the Regional Rehabilitation

Center at Taylor Hospital. See (Defs.’ Resp. 3; Klein Decl. ¶ 6). According to

Defendants, these facilities compete with Jefferson and Einstein’s facilities in

Philadelphia and the surrounding region. See (Defs.’ Resp. 3).

          After the close of business on July 2, 2020, Jefferson and Einstein served

Kindred with a subpoena for documents that required production by July 10, 2020. See

(Mot to Quash 4; Subpoena, Ex. B, at 2, ECF No. 106-4). The subpoena listed six

requests for data and documents related to: the proposed merger between Jefferson and

Einstein (RFP No. 1); the cost, strategy and rationale for opening or expanding

rehabilitation services for St. Mary or Crozer (RFP No. 2); analysis of acute

rehabilitation services competition in the Philadelphia area (RFP No. 3); referral and/or

denial logs for St. Mary and Crozer (RFP No. 4); Medicare reimbursement changes

(RFP No. 5); and entry or expansion of rehabilitation facilities in Philadelphia. (RFP

No. 6). See (Subpoena 15–16).




1   Citations refer to the ECF pagination system.


                                                    2
        Case 2:20-cv-01113-GJP Document 114 Filed 07/29/20 Page 3 of 9




       On July 10, 2020, Kindred filed a Motion to Quash or Modify the Subpoena,

arguing that the subpoena (1) demands compliance outside the 100 miles a subpoena

may command a nonparty to travel to comply with it; (2) requests the production of

documents in a manner that is overbroad and unduly burdensome; and (3) fails to

provide a reasonable time to comply. See generally (Mot. to Quash). The Court

addresses each argument in turn.

                                            II

       Kindred argues that the Court must quash the subpoena because it demands

compliance in Philadelphia, which is more than 600 miles from Kindred’s headquarters

in Louisville and outside of the 100 miles a subpoena may command a nonparty to

travel to comply with it. (Mot. to Quash 2, 6.) In response, Jefferson and Einstein

contend that the subpoena properly compelled Kindred to produce documents in

Philadelphia because Kindred regularly transacts business in the Philadelphia region.

See (Defs.’ Resp. 8).

       Federal Rule of Civil Procedure 45 places “geographical limitations on the reach

of a court’s subpoena power and prescribes guidance for the court to follow when it

considers subpoenas which transgress these geographic boundaries.” Audi of Am., Inc.

v. Bronsberg & Hughes Pontiac, Inc., 2017 WL 1471491, at *2 (M.D. Pa. Apr. 25, 2017).

On a timely motion, a court must either quash or modify a subpoena that “requires a

person to comply beyond the geographical limits specified in Rule 45(c).” Fed. R. Civ. P.

45(d)(3)(A)(ii). Rule 45(c)(2)(A), in turn, states that a subpoena may command the

production of documents, electronically stored information or tangible things at a place

within 100 miles of where the person (1) resides, (2) is employed or (3) regularly




                                            3
        Case 2:20-cv-01113-GJP Document 114 Filed 07/29/20 Page 4 of 9




transacts business in person. Fed. R. Civ. P. 45(c)(2)(A). Compare Audi of Am., 2017

WL 1471491, at *3 (granting nonparty’s motion to quash subpoena where he lived and

worked beyond the 100-mile territorial limit and his sole contact with district was

attendance at annual board of directors meeting), with Westmore Equities, LLC v.

Village of Coulterville, 2016 WL 695896, at *2 (S.D. Ill. Feb. 22, 2016) (denying motion

to quash where the nonparty bank had branch locations within 100 miles of the place of

compliance).

      In this case, Kindred is headquartered and maintains its support center in

Louisville, nearly 600 miles from Philadelphia. (Mot. to Quash 2.) Yet Kindred also

conducts business in Philadelphia and the surrounding area. Specifically, Kindred

owns a minority of St. Mary, employs St. Mary’s Chief Executive Officer and manages

its rehab facility in Langhorne, Pennsylvania. (Defs.’ Resp. 3; Klein Decl. ¶ 6.) Kindred

also partners with Crozer to manage its Regional Rehabilitation Center at Taylor

Hospital. See (Klein Decl. ¶ 6). And as Jefferson and Einstein also point out, Kindred

owns and operates Kindred Hospital – Philadelphia, a transitional care hospital in

Philadelphia. (Defs.’ Resp. 3.) Kindred regularly transacts business within 100 miles

of Philadelphia and there is no basis to quash the subpoena under Rule 45(d)(3)(A)(ii).

                                           III

                                            A

      Kindred next argues that the Court should quash the subpoena because it is

overbroad and unduly burdensome. See (Mot. to Quash 7–9). “A subpoena under Rule

45 must fall within the scope of proper discovery under [Federal Rule of Civil

Procedure] 26(b)(1).” First Sealord Sur. v. Durkin & Devries Ins. Agency, 918 F. Supp.




                                            4
        Case 2:20-cv-01113-GJP Document 114 Filed 07/29/20 Page 5 of 9




2d 362, 382 (E.D. Pa. 2013) (citation and internal quotation marks omitted). Rule 26,

in turn, allows parties to “obtain discovery regarding any nonprivileged matter that is

relevant to any party’s claim or defense and proportional to the needs of the case.” Fed.

R. Civ. P. 26(b)(1).

        “The serve-and-volley of the federal discovery rules govern the resolution of a

motion to quash.” In re Domestic Drywall Antitrust Litig., 300 F.R.D. 234, 239 (E.D.

Pa. 2014) (internal quotation marks omitted) (quoting Mycogen Plant Sci., Inc. v.

Monsanto Co., 164 F.R.D. 623, 625 (E.D. Pa. 1996)). The subpoenaing party must first

show that its requests are relevant within the meaning of Rule 26(b)(1). Id. (citing

Mycogen, 164 F.R.D. at 625–26). The burden then shifts to the nonparty to show that

disclosure of the information is protected under Rule 45(d)(3)(A). Id. (citing Mycogen,

164 F.R.D. at 626). If the subpoenaed nonparty asserts that the disclosure subjects it to

an undue burden under Rule 45(d)(3)(A), the nonparty must show the disclosure will

cause a “clearly defined and serious injury.” Id. (quoting City of St. Petersburg v. Total

Containment, Inc., 2008 WL 1995298, at *2 (E.D. Pa. May 5, 2000)). “This burden is

particularly heavy to support a motion to quash as contrasted to some more limited

protection such as a protective order.” Frank Brunckhorst Co. v. Ihm, 2012 WL

5250399, at *4 (E.D. Pa. Oct. 23, 2012) (internal quotation marks and citation omitted).

       If the subpoenaed nonparty meets its burden of showing a “clearly defined and

serious injury,” the Court conducts a balancing test by weighing the subpoenaing

party’s interest in disclosure against the nonparty’s interest in nondisclosure to

determine whether the burden is “undue.” In re Domestic Drywall, 300 F.R.D. at 239.

In applying Rules 26 and 45, the Court balances several factors, including: (1)




                                             5
        Case 2:20-cv-01113-GJP Document 114 Filed 07/29/20 Page 6 of 9




relevance, (2) need, (3) confidentiality, and (4) harm. First Sealord Sur., 918 F. Supp.

2d at 383. A “court should be particularly sensitive to weighing the probative value of

the information sought against the burden of production on [a] non-party.” In re

Domestic Drywall, 300 F.R.D. at 239 (internal quotation marks and citation omitted).

                                            B

      Kindred argues that the Court should quash the subpoena because the “blanket

requests” are unduly broad and impose an “impermissible burden” on a nonparty who

has only a minority interest in St. Mary and Crozer. See (Mot. to Quash 7–8).

Although Kindred does not contest the relevance of the requested documents, it argues

that Jefferson and Einstein have shown no need for them because St. Mary and Crozer

could produce the materials. See (id. at 8). Jefferson and Einstein, in response, argue

that the subpoena is narrowly tailored to information within Kindred’s custody. See

(Defs.’ Resp. 10–11).

      Jefferson and Einstein’s subpoena requests documents from the following six

categories: (1) documents related to the proposed merger between Jefferson and

Einstein; (2) documents sufficient to show the time, cost, rationale and strategy for

expanding rehab facilities in Philadelphia; (3) documents showing how Kindred

analyzes competition for rehabilitation services in Philadelphia; (4) referral and/or

denial logs for St. Mary or Crozer from January 1, 2016 to present; (5) documents

regarding Medicare reimbursement changes from January 1, 2015 to present; and (6)

documents analyzing the entry of rehabilitation facilities by other providers in

Philadelphia from January 1, 2016 to present. See (Subpoena 15–16). Kindred notes

that not all of the requests include temporal limitations, thereby creating an




                                            6
        Case 2:20-cv-01113-GJP Document 114 Filed 07/29/20 Page 7 of 9




impermissible blanket request. See (Mot. to Quash 8). Indeed, the first three requests

for production include no cut-off dates. “To establish undue burden, the movant must

show that compliance with the subpoena would be unreasonable and oppressive.”

Owens v. QVC, 221 F.R.D. 430, 432 (E.D. Pa. 2004) (quotation omitted). The burden to

do so is “particularly heavy.” Frank Brunckhorst Co., 2012 WL 5250399, at *4 (internal

quotation marks and citation omitted). Other than the broad temporal scope of the first

three requests for production, Kindred has not shown that compliance with the

subpoena would be unreasonable or subject it to an undue burden. Jefferson and

Einstein shall accordingly modify the first three requests of the subpoena by Friday,

July 31, 2020 to include reasonable temporal limitations.

      Kindred also argues that Jefferson and Einstein have shown no need for any of

the requested documents because Defendants have already served subpoenas on both

St. Mary and Crozer. (Mot. to Quash 8.) According to Kindred, St. Mary and Crozer

“will be producing any potential documents Defendants would need from Kindred.”

(Id.) Jefferson and Einstein, however, represent that “none of the documents [they]

have sought from Kindred have been provided by any other third party.” (Defs.’ Resp.

10.) Moreover, Crozer represented that referral and/or denial logs may be in Kindred’s

possession, and St. Mary indicated that Kindred may have documents related to

Medicare reimbursement changes and documents concerning the construction of St.

Mary. See (Klein Decl. ¶¶ 6–7).

      Even if Kindred could establish a “clearly defined and serious injury,” the

balance of factors—relevance, need, confidentiality, and harm—weigh in favor of

Jefferson and Einstein. See First Sealord Sur., 918 F. Supp. 2d at 383. The requested




                                           7
        Case 2:20-cv-01113-GJP Document 114 Filed 07/29/20 Page 8 of 9




documents are relevant to Jefferson and Einstein’s defense and the Defendants have

shown a need for the material because neither St. Mary or Crozer have produced the

requested documents. Kindred has not demonstrated any concrete harm nor has it

raised confidentiality concerns.

                                            IV

       Finally, Kindred contends that the Court should quash the subpoena because it

failed to provide a reasonable time to comply. (Mot. to Quash 6–7.) Under Federal

Rule of Civil Procedure 45(d)(3)(A)(i), a court must quash or modify a subpoena that

“fails to allow a reasonable time to comply.” What is considered a “reasonable time to

comply” is a flexible standard, and courts generally “consider fourteen days from the

date of service presumptively reasonable.” In re Keebaugh, 2019 WL 5802703, at *2

(E.D. Pa. Nov. 6, 2019) (citing Grant v. Heilman Photography, Inc. v. John Wiley &

Sons, Inc., 2011 WL 5429005, at *7 (E.D. Pa. Nov. 7, 2011)).

       The subpoena that Kindred received after the close of business on July 2, 2020

required compliance by July 10, 2020, falling short of the presumptively reasonable

fourteen-day period. (Subpoena 2.) Despite this short turnaround time, Jefferson and

Einstein represent that they expressed a willingness to extend the compliance deadline

within the fact discovery cut-off date of July 20, 2020. See (Defs.’ Resp. 7; Klein Decl.

¶ 4). According to Jefferson and Einstein, Kindred instead filed its Motion to Quash,

which had the effect of Defendants not being able to use any responsive documents

during the depositions of St. Mary or Crozer. See (Defs.’ Resp. 7). Although Jefferson

and Einstein should have initially provided Kindred more time to respond, the Court




                                             8
        Case 2:20-cv-01113-GJP Document 114 Filed 07/29/20 Page 9 of 9




will not quash the subpoena on this ground, but will instead extend the date of

compliance to on or before Friday, August 7, 2020.

      An appropriate Order follows.

                                                      BY THE COURT:



                                                      /s/ Gerald J. Pappert
                                                      ________________________
                                                      GERALD J. PAPPERT, J.




                                           9
